 1

 2

 3

 4

 5

 6
                                       UNITED STATES STRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   JILL MCGEE, et al.,                                        Case No. 1:18-cv-00768-LJO-SAB
10                            Plaintiff,                        ORDER RE STIPULATION TO CONTINUE
                                                                EXPERT DISCOVERY DATES
11            vs.
                                                                (ECF No. 20)
12   POVERELLO HOUSE; et al.,
13                            Defendants.
14

15            Pursuant to the stipulation of the parties, the Court finds good cause to extend the expert

16   discovery cut-off and related deadlines.

17            Accordingly, IT IS HEREBY ORDERED that the August 15, 2018 scheduling order is

18   amended as follows:

19            1.      Deadline for initial expert disclosure:                  June 13, 2019;

20            2.      Deadline for supplemental expert disclosure:             September 12, 2019;

21            3.      Deadline for the completion of expert discovery:         February 11, 2020; and

22            4.      All other aspects of the August 15, 2018 scheduling order remain in effect.

23
     IT IS SO ORDERED.
24

25   Dated:        March 7, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                                                                        -1-
